EXHIBIT 10.8






NON-DISCLOSURE AND NON-SOLICITATION AGREEMENT






In consideration of the eligibility for and receipt of incentive plan benefits,
including the Black Hills Corporation Short-Term Incentive Plan, Employee
knowingly and voluntarily agrees to these Non-Disclosure and Non-Solicitation
obligations, as follows:


1.
Access to Confidential Information. Employee is employed in a position that, in
the course and scope of Employee’s employment, provides Employee access to
various trade secrets and confidential information belonging to the Company,
including information created by Employee alone or jointly with others. Such
information enables Employee to perform services of a unique or special nature.
Employee acknowledges Employee’s employment places Employee in a position of
trust and confidence with the Company, its shareholders, officers, directors,
employees, customers and agents.



2.
Scope of Confidential Information. Black Hills Corporation, its subsidiaries and
affiliates (herein referred to collectively as the “Company”) are engaged in
diversified energy businesses, including regulated gas and electric utilities,
oil and gas exploration, coal mining, and wholesale power generation. Employee
acknowledges that the Company’s businesses and services are highly specialized,
and the identity and particular needs of the Company’s customers, contract
counter-parties, suppliers and contractors are not generally known. The term
“Confidential Information”, for purposes of this Agreement, includes all
information and material, whether in written, electronic, or oral form, or any
other form whatsoever, that is proprietary and has not been publicly disclosed
by the Company, including the Company’s trade secrets. Specifically,
Confidential Information also includes but is not limited to:



(a)Documents and personally private information regarding (i) the Company’s
employees (identifying information, protected health information,
salary/incentive pay structure and information, performance evaluations); (ii)
contract counterparties; and, (iii) transactions with counterparties, including
information that is provided to Company that is subject to obligations of
confidentiality;


(b)Business plans and strategies, records of financial performance, methods of
operation, budgets, sales or forecasts;


(c)Competitive analyses, engineering plans or drawings, training materials;


(d)Pricing information and costs or projected costs;


(e)Bids or proposals, and contract arrangements with counterparties, including
specific terms of such arrangements;


(f)Financial statements, analyses, reports and positions, that are not publicly
disclosed;





--------------------------------------------------------------------------------




(g)“Work product” that has been compiled by employees or agents of the Company
or purchased by the Company (such as subscriptions), even if the information
contained in the work product is or could be publicly available; and,


(h)Any other information that the Company would not divulge to any of its
competitors.


Confidential information also includes all information that is derivative in
nature, such as all documents or items that reflect what Employee does with, or
how Employee evaluates or adapts the information to a particular use. Employee
further acknowledges that trade secrets and other Confidential Information of
the Company are and will be developed through substantial expenditure of time,
intellect, craft, skill, effort and money and are the Company’s valuable and
unique property, the loss of which cannot adequately be compensated by damages
in an action at law.


3.
Disclosure and Use of Confidential Information. Employee will use the
Confidential Information only for purposes of performing Employee’s duties to
the Company, within the course and scope of Employee’s employment. Employee will
not use or disclose any Confidential Information, in whole or in part, for any
other purpose. Employee agrees to keep confidential all Confidential Information
and to preserve the confidential and proprietary nature of the Confidential
Information at all times, even following the termination of Employee’s
employment for any reason, whether voluntary or involuntary. Employee will not,
directly or indirectly, copy, take or remove from the Company’s premises or from
secure electronic information systems and hardware any Confidential Information.
Nothing in this Agreement prohibits Employee from reporting possible violations
of state or federal law or regulations to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Equal Employment Opportunity Commission, or the Federal
Energy Regulatory Commission, or from making other disclosures that are
protected under the whistleblower provisions of applicable law. In addition,
nothing in this Agreement precludes Employee from participating in government
investigations or inquiries relating to the Company.



4.
Ownership and Return of Confidential Information. All right, title and interest
in and to Confidential Information will remain the exclusive property of the
Company even following termination of Employee’s employment. Nothing in this
Agreement will be construed to convey to Employee any right, title or interest
or right to use any Confidential Information, except as permitted by this
Agreement. Immediately upon the termination of Employee’s employment with the
Company, and at any time upon the request of the Company, Employee will return
all Confidential Information and Company property in Employee’s possession,
including without limitation all originals, copies, notes or any other form of
such material, without retaining any copy or duplicates thereof. Employee will
return, or if so directed, will delete or destroy any and all written, printed,
electronic or other material or information derived from Confidential
Information. Employee will deliver to the Company all devices on which
Confidential Information is stored, including all electronic or digital copies,
without retaining any copy or duplicate thereof. If Employee fails to return the
Company’s property or






--------------------------------------------------------------------------------




Confidential Information, Employee agrees that Employee will reimburse the
Company for its expenses, including attorney fees, incurred in seeking the
return of these items.


5.
Obligations to Others. The Company also honors the confidentiality of other
companies’ confidential and proprietary information. Employee affirms that
Employee has not and will not disclose to the Company or use in Employee’s
employment with the Company, in knowing violation of an obligation of
confidentiality, any information belonging to a former employer, or that was
received under any other obligation of confidentiality.



6.
Injunctive Relief. Employee acknowledges that the interests of the Company would
be irreparably harmed, and the remedy at law available to Company for the breach
of any obligation under this Agreement would be inadequate. Employee agrees
that, in addition to any other remedy available at law or in equity, the Company
may be granted temporary or permanent injunctive relief in any proceeding
brought to enforce any provision of this Agreement or to prevent the actual or
threatened disclosure of Confidential Information, without necessity of proof of
actual damage, and without posting a bond.



7.
Non-Competition During Employment. Employee agrees that from the Effective Date
until the termination of Employee’s employment, for any reason, whether
voluntary or involuntary, Employee will not engage in any activity that is in
any way competitive with the business or demonstrably anticipated business of
the Company. Employee will not assist any other person or entity in competing or
preparing to compete with any business or demonstrably anticipated business of
the Company. Employee activity that is prohibited by this Agreement includes,
but is not limited to:



(a)Solicitation of customers, business, or selling products or services in
competition with, or for any business that competes with the Company;


(b)Diverting, enticing, or taking away any employees, customers or business of
the Company or attempting to do so; or


(c)Acting as a consultant or agent for, promoting, or assisting any individual
or entity engaged in any business that competes with the Company.


8.
Non-Solicitation of Employees and Others. During Employee’s employment and for a
period of one (1) year after the termination of Employee’s employment for any
reason, whether voluntary or involuntary, Employee agrees that Employee will not
directly or indirectly, on Employee’s own behalf or on the behalf of any other
individual or entity:



(a)
Solicit the employment of any employee of the Company or any of its subsidiaries
or affiliates, on behalf of the Employee or any other individual or entity, or
otherwise interfere with the employment relationship between any such employee
and the Company, its subsidiaries or affiliates;








--------------------------------------------------------------------------------




(b)
Solicit, induce, or entice any of the Company’s agents, representatives,
consultants, contractors or customers with whom Employee had access during
Employee’s employment with the Company, to terminate or alter their relationship
with the Company.



Employee agrees that while employed by the Company and for one (1) year
thereafter, Employee will communicate the contents of this Agreement to any
individual, entity or association with which Employee intends to be employed,
become associated or to represent. For purposes of this paragraph 8, the
geographic scope will be limited to those locations where the employees, agents,
representatives, consultants, contractors or customers of Company reside or do
business.


9.
Reasonable Restrictions. Employee has carefully read and considered the
provisions of this Agreement and, having done so, agrees that the restrictions
set forth above, including the time periods of restriction set forth in
paragraph 8, are reasonable and are reasonably required for the protection of
the interests of the Company. Employee agrees that this Agreement is necessary
and designed to protect the Company’s trade secrets and other important business
interests.



Effective Date and Continuing Obligation: This Agreement, and the restrictions
set forth herein, shall apply as a condition to Employee’s receipt if incentive
plan benefits, including Short Term Incentive Plan benefits, for the Plan Year
in which Employee executes this Agreement. This Agreement also applies to, and
will remain in effect as a condition for receipt of incentive plan benefits in
any subsequent Plan Year for which Employee is deemed eligible to participate,
unless this Agreement is amended or withdrawn, in writing, by both the Employee
and the Company.




____________________________
Employee








____________________________
Title






Date:





